942 So.2d 96 (2006)
Van ROBIN, et al.
v.
COCKRELL OIL & GAS CORPORATION.
No. 06-647.
Court of Appeal of Louisiana, Third Circuit.
November 2, 2006.
David M. Culpepper, Attorney at Law, New Orleans, LA, for Plaintiff/Appellant, Cockrell Oil & Gas Corporation.
James R. McClelland, Franklin, LA, for Plaintiff/Appellant, Cockrell Oil & Gas Corporation.
Vivian B. Guillory, Attorney at Law, Baton Rouge, LA, for Defendant/Appellee, Oyster Lease Damage Evaluation Board.
Brandon J. Taylor, Philip F. Cossich, Cossich, Sumich, & Parsiola, Belle Chasse, LA, for Secondary Defendant/Appellant, Van Robin Clear Water Oysters, Inc.
Court composed of MICHAEL G. SULLIVAN, ELIZABETH A. PICKETT, and BILLY HOWARD EZELL, Judges.
SULLIVAN, Judge.
For the reasons discussed in the companion case in this consolidated matter, Cockrell Oil & Gas Corp. v. Caldwell, 06-646 (La.App. 3 Cir. 11/2/06), 942 So.2d 88, the Board's determination that Cockrell's drilling operations in October 2000 damaged *97 Clear Water's oyster lease and its award of $174,270 as compensation for that damage is affirmed. Clear Water is entitled to legal interest on that award from July 26, 2000 until paid. Costs of this appeal are assessed to Cockrell Oil & Gas Corporation.
AMENDED AND AFFIRMED AS AMENDED.